United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.C., Appellant
and
CENTRAL INTELLIGENCE AGENCY,
Chantilly, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-1803
Issued: April 19, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On September 27, 2018 appellant filed a timely appeal from a July 27, 2018 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUE
The issue is whether appellant has met her burden of proof to establish a traumatic injury
on January 24, 2018 while in the performance of duty, as alleged.

1

5 U.S.C. § 8101 et seq.

The Board notes that following the issuance of OWCP’s July 27, 2018 decision and on appeal, appellant submitted
additional evidence. However, section 501.2(c)(1) of the Board’s Rules of Procedure provides: “The Board’s review
of a case is limited to the evidence in the case record that was before OWCP at the time of its final decision. Evidence
not before OWCP will not be considered by the Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus,
the Board is precluded from reviewing this evidence for the first time on appeal. Id.
2

FACTUAL HISTORY
On January 29, 2018 appellant, then a 57-year-old special assistant, filed a traumatic injury
claim (Form CA-1) alleging that at 3:45 p.m. on January 24, 2018 she developed pain and
numbness in her lower back with radiculopathy, as well as a small bruise on her lower left shin,
when she packed files and lifted boxes while cleaning a file room. On the reverse side of the claim
form, appellant’s supervisor, A.A., indicated that she was in the performance of duty when injured.
In an undated statement, A.A. wrote that she discussed appellant’s restrictions of no heavy
lifting, reaching, movement of heavy items, or standing for long periods with appellant. She
indicated that she assured appellant that she would not be required to do anything that would cause
her discomfort and that she would receive assistance with moving items during the project, which
was expected to take multiple days. A.A. identified an individual who assisted appellant on at
least one occasion. She also noted that she reminded appellant on the date of the alleged injury
that she was not expected to move or carry anything that was heavy or difficult.
In a return to work note dated January 31, 2018, Dr. Alok Rustogi, a Board-certified
internist, indicated that appellant was under his care for low back pain and radiculopathy. He
noted that she was able to return to work on February 12, 2018 and should continue with spinal
precautions, including no lifting, bending, twisting, pushing, or pulling. Dr. Rustogi also indicated
that appellant should continue with physical therapy three times per week.
A workers’ compensation summary report for a visit from January 25, 2018, noted that
Dr. Khodaidad Basharmal, a Board-certified internist, treated appellant for sprain of ligament of
lumbar spine. The report further noted light-duty work restrictions beginning January 26, 2018
with a full-duty release date of February 5, 2018.
In a development letter dated February 14, 2018, OWCP notified appellant that the
evidence of record was insufficient to establish her claim. It advised her of the type of factual and
medical evidence required and provided a questionnaire for her completion. OWCP afforded
appellant 30 days to provide the necessary information.
On March 9, 2018 appellant responded to OWCP’s questionnaire. She noted that A.A.
advised her on the date of the alleged injury to “get help with the boxes.” Appellant indicated that
she sought help from the individual identified in A.A.’s statement and other colleagues, but the
help she received was “sporadic at best.”
In a March 8, 2018 statement, Dr. Rustogi detailed appellant’s condition. He diagnosed
radiculopathy of the lumbosacral region, which he indicated was causally related to unaccustomed
heavy work of lifting and transferring heavy case files.
In a medical report dated March 14, 2018, Dr. Rae Davis, a Board-certified physical
medicine and rehabilitation specialist, discussed an evaluation for comprehensive pain care.
By decision dated March 20, 2018, OWCP denied appellant’s claim, finding that she had
not established that the injury or events occurred as she described. It explained that the facts
surrounding the injury were unclear as the employing establishment’s statement conveyed that
appellant received assistance and was expected not to move heavy items.
2

OWCP subsequently received additional medical evidence, including medical records from
Dr. Basharmal dated March 28, April 10, and May 12, 2018, where he discussed her history, x-ray
examination results, and other observations.
On May 30, 2018 appellant requested reconsideration. With her request she provided a
statement explaining that a colleague had assisted with lifting boxes on one occasion, but
continuous assistance was not made available, and none of the individuals who were identified as
available to assist provided help. She also submitted additional evidence, including a follow-up
medical report from Dr. Rustogi dated April 16, 2018 and associated examination notes.
Dr. Rustogi explained that appellant was injured while performing unaccustomed heavy lifting and
transferring of heavy case files and boxes. He diagnosed radiculopathy and opined that it was
caused directly as a result of the employment incident on January 24, 2018. Dr. Rustogi further
noted that a magnetic resonance imaging scan performed April 3, 2018 revealed left lateral
foraminal disc herniation at the L4-5 level.
Appellant also submitted a May 12, 2018 medical report from Dr. Martin Franco
Tolentino, a Board-certified family practitioner. Following up on Dr. Basharmal’s report, he noted
that appellant continued to report pain and discomfort in her left leg, with some intermittent or
occasional pain on the right side.
OWCP also received physical therapy notes dated January 30 to March 29, 2018;
diagnostic test results dated November 11, 2016 and April 3, 2018; and e-mails from appellant,
her supervisors, and other colleagues in planning the file room cleanout and identifying individuals
who could assist appellant.
By decision dated July 27, 2018, OWCP denied modification of its March 20, 2018
decision, finding that the evidence of record was insufficient to establish that the employment
incident occurred as alleged.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,3 and that an injury was sustained in the performance of duty as
alleged, and that any disability or medical condition for which compensation is claimed is causally
related to the employment injury.4 These are the essential elements of each and every

3

S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
4
J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).

3

compensation claim, regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether fact of injury has been established. First,
the employee must submit sufficient evidence to establish that he or she actually experienced the
employment incident at the time, place, and in the manner alleged.6 Second, the employee must
submit sufficient evidence, generally only in the form of medical evidence, to establish that the
employment incident caused a personal injury.7
An injury does not have to be confirmed by eyewitnesses in order to establish the fact that
an employee sustained an injury in the performance of duty, but the employee’s statements must
be consistent with the surrounding facts and circumstances and her subsequent course of action.
The employee has not met her burden of proof to establish the occurrence of an injury when there
are such inconsistencies in the evidence as to cast serious doubt upon the validity of the claim.
Such circumstances as late notification of injury, lack of confirmation of injury, continuing to work
without apparent difficulty following the alleged injury, and failure to obtain medical treatment
may, if otherwise unexplained, cast serious doubt on an employee’s statements in determining
whether a prima facie case has been established. An employee’s statement alleging that an injury
occurred at a given time and in a given manner is of great probative value and will stand unless
refuted by strong or persuasive evidence.8
ANALYSIS
The Board finds that appellant has met her burden of proof to establish that the January 24,
2018 employment incident occurred in the performance of duty, as alleged.
On the January 29, 2018 Form CA-1, appellant’s supervisor, A.A., indicated that appellant
was in the performance of duty when the injury was alleged to have occurred. While A.A. also
indicated that she disagreed with the facts involving the injury as alleged by appellant, she did not
dispute the fact that appellant was performing her assigned work duties when the employment
incident allegedly occurred.
In the present case, the evidence of record supports that appellant’s duties as a special
assistant involved assisting in various office projects which were the tasks she alleged she was
performing when injured on January 24, 2018.

5
K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
6

M.M., Docket No. 17-1522 (issued April 25, 2018); John J. Carlone, 41 ECAB 354 (1989).

7

J.N., Docket No. 18-0675 (issued December 10, 2018); E.H., Docket No. 16-1786 (issued January 30, 2017).

8
M.J., Docket No. 17-1810 (issued August 3, 2018); S.P., Docket No. 10-0431 (issued November 24, 2010); Mary
Joan Coppolino, 43 ECAB 988, 991 (1992).

4

The back injury appellant allegedly sustained on January 24, 2018 is also consistent with
the facts and circumstances she set forth, her course of action following the alleged incident, and
the medical evidence she submitted. The history of the work incident was confirmed by
contemporaneous medical reports. She sought prompt medical care, first with Dr. Basharmal and
later with Dr. Rustogi, her primary care physician, who diagnosed a pinched nerve in her lower
back and attributed it to lifting and transferring heavy case files.
As noted above, to establish fact of injury the claimant must submit sufficient evidence to
establish that she actually experienced the employment incident at the time, place, and in the
manner alleged.9 The Board finds that appellant has established that the January 24, 2018
employment incident occurred, as alleged. The employing establishment does not dispute that
appellant was moving files and lifting boxes. Its statements to the effect that appellant declined to
solicit help and defied instructions not to lift anything heavy may cast doubt on whether the injury
arose within the scope of compensable work factors, but they do not discount appellant’s
contention that the employment incident occurred at the time, place, and in the manner alleged.
Under the circumstances of this case, the Board finds that her allegations have not been refuted by
strong or persuasive evidence and that there are no inconsistencies sufficient to cast serious doubt
on her version of the employment incident.10
As there is no dispute that appellant experienced an employment incident in the
performance of her duties on January 24, 2018, the Board finds that the first component of fact of
injury, the claimed incident, occurred as alleged. Given that she has established that the
January 24, 2018 employment incident occurred as alleged, the question becomes whether this
incident caused an injury. As OWCP found that appellant had not established fact of injury, it did
not evaluate the medical evidence. Thus, the Board will set aside OWCP’s July 27, 2018 decision
and remand the case for consideration of the medical evidence of record.11 After this and any
further development, as deemed necessary, OWCP shall issue a de novo decision on the issue of
whether appellant has met her burden of proof to establish an employment-related injury.
CONCLUSION
The Board finds that appellant has met her burden of proof to establish that the January 24,
2018 employment incident occurred in the performance of duty, as alleged. The Board finds,
however, that the case is not in posture for decision regarding whether she has established a
traumatic injury causally related to the accepted January 24, 2018 employment incident.

9

L.F., Docket No. 17-0689 (issued May 9, 2018); Julie B. Hawkins, 38 ECAB 393 (1987).

10

See L.S., Docket No. 13-1742 (issued August 7, 2014); M.H., 59 ECAB 461 (2008).

11

See C.M., Docket No. 17-0891 (issued October 20, 2017).

5

ORDER
IT IS HEREBY ORDERED THAT the July 27, 2018 decision of the Office of Workers’
Compensation Programs is set aside and the case is remanded for further proceedings consistent
with this opinion of the Board.
Issued: April 19, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

6

